Citation Nr: 1132872	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than May 30, 1985, for the grant of service connection schizophrenia.  

2.  Entitlement to an effective date earlier than April 30, 1993, for the assignment of a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1981 and on active duty for training from March 1978 to December 1978.  

This appeal arises from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  An October 1985 rating decision of the RO granted service connection for schizophrenia, effective May 30, 1985.  The RO sent the Veteran a letter in October 1985 informing him of the effective date assigned for service connection for schizophrenia.  The Veteran did not appeal that rating decision.  

2.  A September 2001 rating decision of the RO assigned a 100 percent rating for schizophrenia, effective August 30, 1993.  The RO sent the Veteran a letter in October 2001 which informed him of the effective date assigned for the 100 percent rating.  The Veteran did not appeal the September 2001 rating decision.  

3.  In July 2003, the Veteran submitted a statement indicating he should be paid back to his original date of claim, which he considered to be in May 1985.  

4.  In October 2003, the Veteran submitted a statement indicating he considered his date of claim to be in March 1981.  


CONCLUSIONS OF LAW

1.  The October 1985 rating decision granting service connection for schizophrenia effective May 30, 1985 is final.   38 C.F.R. §§ 3.104, 19.192 (1985).  

2.  The Veteran's claim of entitlement to an effective date earlier than May 30, 1985, for the grant of service connection for schizophrenia, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

3.  The September 2001 rating decision assigning a 100 percent rating for schizophrenia effective April 30, 1993, is final.  38 C.F.R. § 3.104, 20.1103 (2010).  

4.  The Veteran's claim of entitlement to an effective date earlier than April 30, 1993, for the assignment of a 100 percent rating for schizophrenia, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An appeal consists of a notice of disagreement filed within one year of the notice of the decision being appealed, and after a statement of the case has been furnished, a timely filed Substantive appeal.  If an appeal of a decision is not perfected, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  

The Veteran essentially contends the grant of service connection for schizophrenia, and the assignment of a 100 percent disability rating for schizophrenia, should be made effective the date he was discharged from service.  

In this case, the record shows that an October 1985 rating decision of the RO granted service connection for schizophrenia, effective May 30, 1985.  The RO sent the Veteran a letter in October 1985 informing him of the effective date assigned for service connection for schizophrenia.  Thereafter, none of the communications received from the Veteran within the following year reflects that he disagreed with the effective date assigned for service connection.  Thus, the Veteran did not submit a timely notice of disagreement with that rating decision and it became final .  

Subsequently, in a September 2001 rating decision, the RO assigned a 100 percent rating for schizophrenia, effective August 30, 1993.  The RO sent the Veteran a letter in October 2001 which informed him of the effective date assigned for the 100 percent rating.  No communication received from the Veteran within the following year reflects a disagreement with the effective date for this award.  Therefore, this decision became final.  

It is not until June 2003 that the Veteran raises the issue of an earlier effective date.  The regulations, however, are clear that previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).  The Veteran has not raised a claim of CUE in either the October 1985 or September 2001 rating decision.  As indicated above, the Court has held there is otherwise no "freestanding" earlier effective date claim which can be raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim in this case," the matter was to be dismissed.  In light of this, because the decisions assigning effective dates for service connection and the 100 percent rating have become final, the Board has no alternative but to dismiss the appeal.  


ORDER

The claim for an effective date earlier than May 30, 1985, for service connection for schizophrenia is dismissed.  

The claim for an effective date earlier than April 30, 1993, for the assignment of a 100 percent rating for schizophrenia is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


